  Case 1:15-cr-00290-LO Document 380 Filed 06/24/21 Page 1 of 5 PageID# 4511




                     IN THE UNITED STATES DISTRICT COURT FOR T
                                                                                       IN OPEN COURT
                               EASTERN DISTRICT OF VIRGINIA

                                    ALEXANDRIA DIVISION
                                                                                     Jt*i24a(Ki
 UNITED STATES OF AMERICA
                                                                                 CLEHK,(J.i). DISTRICT CnitRT
                                                                                _ ALEXANDRtA,K.gP."'^
         V.                                           Case No. l:15-cr-290

 JOSE DEL TRANCITO GARCIA-TERUEL,

         Defendant.



                                    STATEMENT OF FACTS


       The United States and the defendant, JOSE DEL TRANCITO GARCIA-TERUEL

(hereinafter,"the defendant"), agree that at trial, the United States would have proven the

following facts beyond a reasonable doubt with admissible and credible evidence:

       1.        The defendant, Jose del Trancito Garcia-Teruel, is a citizen of Honduras. He was

bom in or about September 1965.

       2.        From at least in or around 2006 and continuing thereafter up to and including

October 8, 2015, in Honduras and elsewhere, the defendant and numerous others, including but

not limited to, Noe Montes-Bobadilla (a/k/a "Ton"), Erlinda Ramos-Bobadilla (a/k/a "Chinda"),

Alejandro Montes-Bobadilla (a/k/a "Pimpi"), Juan Carlos Montes-Bobadilla (a/k/a "Mono"), and

Amulfo Fagot-Maximo (a/k/a "El Tio"), knowingly and intentionally combined, conspired,

confederated, and agreed to knowingly and intentionally distribute five kilograms or more of a

mixture and substance containing a detectable amount of cocaine, a Schedule II controlled

substance, knowing and intending that such substance would be unlawfully imported into the

United States.


       3.        During the course of the conspiracy, the Montes-Bobadilla family—including Tito

Montes-Bobadilla, Erlinda Ramos-Bobadilla, Noe Montes-Bobadilla, Alex Adan Montes-


                                                I
Case 1:15-cr-00290-LO Document 380 Filed 06/24/21 Page 2 of 5 PageID# 4512
Case 1:15-cr-00290-LO Document 380 Filed 06/24/21 Page 3 of 5 PageID# 4513
Case 1:15-cr-00290-LO Document 380 Filed 06/24/21 Page 4 of 5 PageID# 4514
Case 1:15-cr-00290-LO Document 380 Filed 06/24/21 Page 5 of 5 PageID# 4515
